IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Sudharsan Parthasarathy                              :
                                                     : No. 2562 C.D. 2015
                       v.                            : Submitted: July 15, 2016
                                                     :
Commonwealth of Pennsylvania,                        :
Department of Transportation,                        :
Bureau of Motor Vehicles,                            :
                                                     :
                              Appellant              :


BEFORE:        HONORABLE RENÉE COHN JUBELIRER, Judge
               HONORABLE MICHAEL H. WOJCIK, Judge
               HONORABLE ROCHELLE S. FRIEDMAN, Senior Judge


OPINION
BY SENIOR JUDGE FRIEDMAN                             FILED: September 29, 2016


               The Commonwealth of Pennsylvania, Department of Transportation,
Bureau of Motor Vehicles (DOT) appeals from the November 12, 2015, order of
the Court of Common Pleas of Chester County (trial court) sustaining the appeal of
Sudharsan Parthasarathy from the three-month suspension of his vehicle
registration imposed pursuant to section 1786(d)(1) of the Vehicle Code (Code), 75
Pa. C.S. §1786(d)(1).1 We reverse.2

      1
          Section 1786(d)(1) of the Code provides:

               (d) Suspension of registration and operating privilege.—

                       (1) The Department of Transportation shall suspend the
               registration of a vehicle for a period of three months if it
               determines the required financial responsibility was not secured as
               required by this chapter and shall suspend the operating privilege
(Footnote continued on next page…)
                 On July 30, 2015, Government Employees Insurance Company
(GEICO) terminated Parthasarathy’s vehicle insurance policy on his 2011 Honda
CRV for nonpayment. (Ex. C-1, Item No. 2.) By notice mailed August 11, 2015,
DOT notified Parthasarathy that GEICO had informed DOT of the termination of
Parthasarathy’s vehicle insurance policy and that Parthasarathy’s vehicle
registration would be suspended for three months unless he provided proof of
vehicle insurance within 30 days of the policy’s termination on July 30, 2015. (Id.,
Item No. 4.) On September 22, 2015, DOT notified Parthasarathy that his vehicle
registration was being suspended for a period of three months, effective October
27, 2015. (Id., Item No. 1.) Thereafter, Parthasarathy filed a timely petition for
review with the trial court.


                 On November 12, 2015, the trial court held a de novo hearing on the
matter. DOT offered into evidence a packet of certified documents, including
GEICO’s transmission to DOT indicating that GEICO had terminated
Parthasarathy’s vehicle insurance policy. (N.T., 11/12/15, at 3; Ex. C-1, Item No.


(continued…)

                 of the owner or registrant for a period of three months if the
                 department determines that the owner or registrant has operated or
                 permitted the operation of the vehicle without the required
                 financial responsibility. The operating privilege shall not be
                 restored until the restoration fee for operating privilege provided
                 by section 1960 (relating to reinstatement of operating privilege or
                 vehicle registration) is paid.

75 Pa. C.S. §1786(d)(1).

       2
           This court precluded Parthasarathy from filing a brief by order dated July 8, 2016.


                                                  2
2.) The trial court admitted the packet of certified documents without objection.
(N.T., 11/12/15, at 3.)


                Parthasarathy testified that he was in India from June 18, 2015, to
September 4, 2015, during which time the vehicle in question was not operated.
(Id. at 4.) Parthasarathy testified that while he was in India, “I had no access to
any correspondence, and any attempts to contact and process payment to my
insurance company was denied because my credit cards were not being accepted.”
(Id.) Parthasarathy further testified that when he returned from India, he “did the
necessary payment and registration procedure” and his vehicle insurance was
reinstated on September 9, 2015. (Id. at 4-5.)


                The trial judge asked Parthasarathy if he was aware that, under section
1786(d)(1.1) of the Code, 75 Pa. C.S. §1786(d)(1.1),3 he could pay a $500 civil
penalty in lieu of serving a suspension period. (Id. at 7.) Parthasarathy testified
that he was aware of that option but indicated that he could not pay the civil
penalty because he was in “a difficult financial position.” (Id.)




       3
           Section 1786(d)(1.1) of the Code provides:

               In lieu of serving a registration suspension imposed under this section, an
       owner or registrant may pay to the department a civil penalty of $500, the
       restoration fee prescribed under section 1960 and furnish proof of financial
       responsibility in a manner determined by the department. An owner or registrant
       may exercise this option no more than once in a 12–month period.

75 Pa. C.S. §1786(d)(1.1).


                                                 3
                DOT’s counsel argued that although section 1786(d)(2)(i) of the
Code, 75 Pa. C.S. §1786(d)(2)(i), provides a registrant “a 30-day window where
[DOT] will accept new insurance as long as you have not operated the vehicle,”
Parthasarathy did not reinstate his vehicle insurance until “more than a week past
the 30 days.” (Id. at 6.) However, the trial judge stated that Parthasarathy’s
deviation from section 1786(d)(2)(i) of the Code was “de minimis.” (Id. at 8.) By
order dated November 12, 2015, the trial court sustained Parthasarathy’s appeal
and rescinded DOT’s three-month suspension of Parthasarathy’s vehicle
registration.


                On December 10, 2015, DOT filed a timely notice of appeal with this
court.4 In its Pa. R.A.P. 1925(a) opinion, the trial court stated that Parthasarathy
was unable to reinstate his vehicle insurance while in India but did so “[a]s soon as
he returned to the United States.” (Trial Ct. Op. at 2.) The trial court also stated:


                The interest of [DOT] in seeing to it that the registration
                of vehicles is suspended is such that no suspension will
                occur if the owner or registrant of the vehicle instead
                pays the sum of FIVE HUNDRED and 00/100 ($500.00)
                DOLLARS. In our view, if a vehicle owner can buy his
                or her way out of a registration suspension . . ., then the
                actions of the petitioner in this case are sufficient to
                demonstrate substantial compliance with the law.


(Id.)

        4
         “Our scope of review . . . is limited to determining whether the trial court’s findings of
fact are supported by competent evidence and whether the trial court made an error of law or
abused its discretion.” Banks v. Department of Transportation, Bureau of Motor Vehicles, 856
A.2d 294, 295 (Pa. Cmwlth. 2004).


                                                4
             DOT argues that the trial court erred in sustaining Parthasarathy’s
appeal on the grounds that Parthasarathy’s 41-day lapse in insurance coverage was
de minimis and that Parthasarathy was in “substantial compliance” with the Code.
We agree.


             In vehicle registration suspension cases arising under section 1786 of
the Code, DOT bears the initial burden of proving: “‘(1) that the vehicle in
question is of a type required to be registered in the Commonwealth; and (2) that
the required automobile liability insurance has been cancelled or otherwise
terminated.’” Fell v. Department of Transportation, Bureau of Motor Vehicles,
925 A.2d 232, 237 (Pa. Cmwlth. 2007) (en banc) (citation omitted). DOT may
satisfy this burden by certifying its receipt of documents or electronic
transmissions from the registrant’s insurance company informing DOT that the
registrant’s vehicle insurance was terminated. Id. The burden then shifts to the
vehicle owner to “prove that financial responsibility was continuously maintained
on the vehicle . . . or that the vehicle owner fits within one of the three statutorily
defined defenses outlined in Section 1786(d)(2)(i-iii) of the [Code], 75 Pa. C.S.
§1786(d)(2)(i-iii).” Id. at 237-38. The relevant exception in section 1786(d)(2)(i)
of the Code provides:

                    (i) The owner or registrant proves to the
             satisfaction of [DOT] that the lapse in financial
             responsibility coverage was for a period of less than 31
             days and that the owner or registrant did not operate or
             permit the operation of the vehicle during the period of
             lapse in financial responsibility.

75 Pa. C.S. §1786(d)(2)(i) (emphasis added).


                                          5
             In Banks v. Department of Transportation, Bureau of Motor Vehicles,
856 A.2d 294, 297 (Pa. Cmwlth. 2004) (citation omitted), this court stated:


             “[T]he [c]ourts of [c]ommon [p]leas are not boards of
             clemency; they are strictly courts of law; they are bound
             by rules of legal procedure and their decisions must be
             founded on firm jurisprudence . . . .” This principle is
             especially relevant to vehicle registration suspensions
             pursuant to section 1786 of the Vehicle Code because the
             legislature specifically mandates a three-month
             suspension for lapses in financial responsibility lasting
             longer than 31 days.

The courts of common pleas do not have discretion to sustain a registrant’s appeal
of a vehicle registration suspension “based on hardship or other equitable factors.”
Greenfield v. Department of Transportation, Bureau of Motor Vehicles, 67 A.3d
198, 201 (Pa. Cmwlth. 2013).


             Here, DOT satisfied its burden by offering into evidence certified
documents establishing that Parthasarathy’s vehicle was required to be registered
in the Commonwealth and that GEICO had terminated Parthasarathy’s vehicle
insurance policy.    The burden then shifted to Parthasarathy.        Parthasarathy
acknowledged that he did not maintain an insurance policy on the vehicle between
July 30, 2015, and September 9, 2015, a total of 41 days. Because the lapse in
Parthasarathy’s vehicle insurance policy was more than 31 days, Parthasarathy did
not satisfy the exception at section 1786(d)(2)(i) of the Code.          Therefore,
Parthasarathy failed to satisfy his burden.




                                          6
               Nevertheless, the trial court stated that Parthasarathy’s delay in
reinstating his vehicle insurance was de minimis and that he was in “substantial
compliance with the law.” (Trial Ct. Op. at 2.) In reaching this conclusion, the
trial court reasoned that Parthasarathy was unable to reinstate his vehicle insurance
while in India but did so as soon as he returned to the United States.5 However, the
trial court did not have the discretion to sustain Parthasarathy’s appeal based on the
concepts of de minimis deviation and substantial compliance because section
1786(d)(2)(i) of the Code explicitly limits the provision’s application to lapses in
vehicle insurance for “less than 31 days.” 75 Pa. C.S. §1786(d)(2)(i). Here, the
lapse was 41 days. Therefore, the trial court erred in sustaining Parthasarathy’s
appeal.


               Accordingly, we reverse.



                                             ___________________________________
                                             ROCHELLE S. FRIEDMAN, Senior Judge




       5
          In its opinion, the trial court noted that, pursuant to section 1786(d)(1.1) of the Code,
Parthasarathy had the option of paying a $500 civil penalty in lieu of serving the suspension.
(Trial Ct. Op. at 2.) However, because Parthasarathy asserted that he financially could not afford
to pay the civil penalty, this provision was unavailable to him.


                                                7
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Sudharsan Parthasarathy                   :
                                          : No. 2562 C.D. 2015
                 v.                       :
                                          :
Commonwealth of Pennsylvania,             :
Department of Transportation,             :
Bureau of Motor Vehicles,                 :
                                          :
                          Appellant       :


                                      ORDER


           AND NOW, this 29th day of September, 2016, we hereby reverse the
November 12, 2015, order of the Court of Common Pleas of Chester County.



                                       __________________________________
                                       ROCHELLE S. FRIEDMAN, Senior Judge